DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “high friction washer” is indefinite. In Halliburton Energy Services Inc. v. M-I LLC, 514 F.3d 1244 (Fed.Cir.2008)  the case at issue included the phrase “fragile gel”.  The court held that there was no meaningful definition of fragile that could be used to measure the scope of the claims i.e. there was ambiguity as to the requisite degree of fragileness.  In this case, Examiner notes that there is no meaningful definition of high that can be used to measure the scope of the claim i.e. there is ambiguity as to the requisite amount of friction considered to be “high”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-2229838 (DE’838).
Re: claim 1.  DE’838 shows in figure 6 a rotational fixing for a disc brake, the rotational fixing comprising: a guide pin 6 having a guide sleeve 22; a brake carrier 1 having a receiving portion that receives a portion of the guide sleeve as shown and a friction enhancer or flat surface and element 35 between the brake carrier 1 on the left and the guide sleeve 22 particularly the right portions of the guide sleeve, wherein the friction enhancer provides frictional engagement between the guide sleeve and the brake carrier such that the friction enhancer restricts rotation of the guide sleeve relative to the brake carrier when the portion of the guide sleeve is received in the receiving portion as shown.

Re: claim 6.  DE’838 shows in figure 6 the limitation wherein the friction enhancer is located on the brake carrier indirectly via intervening elements, as broadly recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’838 in view of US Patent Application 2014/0116817 to Morais et al.
DE’838 is silent with regards to the friction enhancer, for example the end face or flat portion on the rim of the guide sleeve including a knurled surface.
Morais et al. teach in paragraph [0058] the use of a knurled surface in the environment of a rotational fixing of a disc brake.
.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE’838 in view of US Patent 2871990 to Burnett.
DE’838 is silent with regards to the friction enhancer including a washer between the guide sleeve and the receiving portion
Burnett teaches in figure 4 and in col. 2 lines 68-69 the use of a guide 62 within a receiving portion of surrounding element 58 and including a friction enhancer in the form of a toothed washer 70 that is considered as high friction due to its ability to assist in preventing travel in at least one direction, as broadly recited and as best understood.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the friction enhancer of DE’838 to have included a washer disposed between the guide sleeve and the receiving portion, in view of the teachings of Burnett, in order to provide a means of assisting in preventing relative movement between the two components at least in one direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent and patent applications: 2007/0029147 to Macke et al., 2014/0262637 to Smith et al., 8051958 to Rockwell et al., and DE-102007008724 teach the use of similar guide pin assemblies within a disc brake environment.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
January 1, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657